Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 31-50 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/9/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/9/2021 have been fully considered but are moot in view of the new grounds of rejection, particularly the application of Ramakrishnan (US Pub. No. 2009/0063681) reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,860,604. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the similar subject matter and are obvious over the patented claims thus potentially providing the .
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,575,064. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite substantially the similar subject matter and are obvious over the patented claims thus potentially providing the applicant with an unjustified or improper timewise extension of the “right to exclude” granted by a patent and/or possible harassment by multiple assignees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-37, 39-46, and 48-50 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virdi (US Pub. No. 2009/0297123; cited on IDS) and Rabinowitz (US Pub. No. 2005/0123052; cited on IDS) in view of Ramakrishnan (US Pub. No. 2009/0063681).

As to claim 31, Virdi discloses a computer-implemented method for transmitting a video over an electronic network, the method (Abstract), comprising: 
determining a video associated with a client device (Abstract and Fig. 1); 

determining whether a scene change has occurred in the ([0026], particularly, “The number of frames in the segment can be based on factors such as scene changes in the input video 205. For example, if a segment contains a scene change, the frames before the scene change could be drastically different than the frames after the scene change.”); 
in response to determining that the scene change has occurred in the video, dividing the video into a plurality of segments at the scene change, each segment comprising a plurality of frames ([0026], particularly, “The number of frames in the segment can be based on factors such as scene changes in the input video 205. For example, if a segment contains a scene change, the frames before the scene change could be drastically different than the frames after the scene change.”) and
transmitting, over the electronic network, at least one segment of the plurality segments to the client device (Abstract and Fig. 1).
However, Virdi may not explicitly disclose computing a distance measure indicating a degree of change between the first frame and the second frame;
determining whether a scene change has occurred in the video based on the distance measure. That is, Virdi discloses detecting scene changes but not necessarily based on a computing a distance measure. 
But, Rabinowitz discloses computing a distance measure indicating a degree of change between a first frame and a second frame (Fig. 3 and [0116]);
determining whether a scene change has occurred in the video based on the distance measure (Fig. 3 and [0116]).

However, the combination of Virdi and Rabinowitz may not explicitly disclose determining a video of potential interest to a user associated with a client device and further,
transmitting without receiving an explicit request from the client device for the video.
However, Ramakrishnan discloses determining a video of potential interest to a user associated with a client device ([0057], STBs (client devices with associated user (“subscriber”) may be preloaded with popular videos) and,
transmitting, over a electronic network, at least one segment of a plurality segments to the client device without receiving an explicit request from the client device for the video ([0057], STBs may be preloaded with segments of popular videos from a server over a network prior to any requests for that content by the STB)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Virdi and Rabinowitz with Ramakrishnan in order to provide a means to reduce wait times for users by proactively predicting consumption.

As to claims 41 and 50, they are rejected by a similar rationale by that set forth in claim 1’s rejection.

As to claims 32 and 42, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose the segments of the plurality of segments are equal in size (Virdi, [0026] and Rabinowitz, Fig. 3 and [0116]).

As to claims 33 and 43, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose analyzing visual and audio components of the video wherein dividing the video into the plurality of segments is based on the analysis of visual and audio components of the video (Virdi, [0026] and Rabinowitz, Fig. 3 and [0116]).

As to claims 34 and 44, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose computing the distance measure comprises computing the distance measure indicating a degree of change between a color histogram of the first frame and a color histogram of the second frame (Rabinowitz, [0149], particularly, “Both down sampling and the use of gray levels serve to reduce the number of calculations. However, larger down samples and/or full color levels may be used, along with increasing complexity of calculations.”)

As to claims 35 and 45, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose receiving a notification that the client device has started playing the transmitted at least one segment (Virdi, Fig. 10).

As to claims 36 and 46, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose transmitting one or more subsequent segments of the plurality of segments to the client device upon receiving the notification that the client device has started playing the at least one segment (Virdi, Fig. 10).

As to claim 37, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose receiving usage data from the client 

As to claims 39 and 48, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose determining whether a scene change has occurred is performed by detecting a still frame longer than a predetermined period of time (Rabinowitz, [0032]-[0034]).

As to claims 40 and 49, the teachings Virdi, Rabinowitz, and Ramakrishnan as combined for the same reasons as set forth in claim 31’s rejection further disclose determining whether a scene change has occurred is performed by determining motion between the first frame and the second frame using a motion vector. (Rabinowitz, [0007]).

 Claims 38 and 47 are rejected under 35 U.S.C. 103(a) as being unpatentable over Virdi, Rabinowitz, and Ramakrishnan in view Abe et al (US Pub. No. 2003/0091323), hereafter “Abe.”

As to claims 38 and 47, the teachings Virdi, Rabinowitz, and Ramakrishnan discloses the parent claims but does not disclose determining whether a scene change has occurred is performed by detecting one or more predetermined audio cues. However, Abe discloses determining whether a scene change has occurred is performed by detecting one or more predetermined audio cues ([0076]). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Virdi, Rabinowitz, Ramakrishnan, and Abe in order to detect scene changes in a reliable manner using audio data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J DAILEY whose telephone number is (571)270-1246.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas J Dailey/
Examiner, Art Unit 2452